DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Oyaizu et al. (US 2013/0061974, cited by applicant).
Claims 9 and 12, in their entirety, recite method limitations which have been given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).  Furthermore, with regards to claim 9, Oyaizu discloses the use of ADMER QF551 and QB510 (paragraphs [0058 - 0059]) which are the same modified polypropylenes used by applicant, see instant specification pages 33-34.  Therefore, the method recited in claim 9 to make ADMER QF551 and QB510 are the same, or substantially similar to, as the method used to make ADMER QF551 and QB510 in Oyaizu.
With regards to claim 13, the term “molded” is a method limitation which has been given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Oyaizu discloses a laminate having two or more layers comprising Layer (a) and Layer (b), the Layer (a) contains an aliphatic polyamide composition (A) (layer 2 from Fig. 1, paragraphs [0024 – 0027]), the Layer (b) contains a modified polyolefin (B), the modified polyolefin (B) contains a unit derived from a monomer based on an a- olefin having 2 or more and 10 or less carbon atoms, and a unit derived from an unsaturated compound having at least one functional group, the unsaturated compound is selected from the group consisting of unsaturated compounds having at least one group selected from the group consisting of a carboxyl group, a hydroxyl group, an epoxy group, an amino group, an amide group, an imide group, a nitrile group, a thiol group and an isocyanate group; and derivatives of unsaturated compounds having a carboxyl group (layer 1 from Fig. 1, paragraphs [0018 – [0023], [0058 – 0059] – where ADMER QF551 and QB510 are disclosed which are the same modified polypropylenes used by applicant, see instant specification pages 33-34). 
Oyaizu does not disclose wherein the modified polyolefin (B) has a Shore hardness (D scale) measured in accordance with ASTM D2240 of 30 or more and 61 or less.  However, the Shore hardness is inherent in Oyaizu since Oyaizu discloses the use of ADMER QF551 and QB510 (paragraphs [0058 – 0059]) which are the same modified polypropylenes used by applicant, see instant specification pages 33-34.
Oyaizu discloses wherein the aliphatic polyamide composition (A) contains a polyamide (A1), and the polyamide (A1) is an aliphatic polyamide having a ratio of a number of methylene groups to a number of amide groups of 7.0 or more (since polyamides such as PA12 are disclosed, paragraphs [0024 – [0027]), wherein the polyamide (A1) is at least one homopolymer selected from the group consisting of polyamide 11, polyamide 12, polyamide 610, polyamide 612, polyamide 1010, polyamide 1012 and polyamide 1212, and/or at least one copolymer using several of raw material monomers forming these (paragraphs [0028 – 0027]), wherein the aliphatic polyamide composition (A) contains one or more further components selected from the group consisting of a plasticizer, an impact resistant agent and a heat resistant agent (paragraphs [0018 – [0023]), wherein the Layer (a) and the Layer (b) are adjacent to each other (layers 1 and 2 from Fig. 1).
With regard to claims 6-8, the recited tensile yield and break point stress, the MFR and FT-IR absorptions for the modified polyolefin (B) are inherent in Oyaizu since Oyaizu discloses the use of ADMER QF551 and QB510 (paragraphs [0058 – 0059]) which are the same modified polypropylenes used by applicant, see instant specification pages 33-34.
	Oyaizu discloses wherein the laminate which consists of the Layer (a) and the Layer (b) (since layers 1 and 2 are extruded into a hose like shape before any other layers are added, paragraph [0067]), wherein the Layer (a) and the Layer (b) are arranged in this order from the outside (since polyamide layer 2 is disposed on modified polyolefin layer 1, Fig. 1 and paragraphs [0018 – 0027]), wherein the Layer (b) is arranged at the innermost layer (1 from Fig. 1 which modified polyolefin), and wherein the laminate is a tube (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyaizu et al. (US 2013/0061974, cited by applicant).
Claims 9 and 12, in their entirety, recite method limitations which have been given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).  Furthermore, with regards to claim 9, Oyaizu discloses the use of ADMER QF551 and QB510 (paragraphs [0058 - 0059]) which are the same modified polypropylenes used by applicant, see instant specification pages 33-34.  Therefore, the method recited in claim 9 to make ADMER QF551 and QB510 are the same, or substantially similar to, as the method used to make ADMER QF551 and QB510 in Oyaizu.
With regards to claim 13, the term “molded” is a method limitation which has been given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Oyaizu discloses a laminate having two or more layers comprising Layer (a) and Layer (b), the Layer (a) contains an aliphatic polyamide composition (A) (layer 2 from Fig. 1, paragraphs [0024 – 0027]), the Layer (b) contains a modified polyolefin (B), the modified polyolefin (B) contains a unit derived from a monomer based on an a- olefin having 2 or more and 10 or less carbon atoms, and a unit derived from an unsaturated compound having at least one functional group, the unsaturated compound is selected from the group consisting of unsaturated compounds having at least one group selected from the group consisting of a carboxyl group, a hydroxyl group, an epoxy group, an amino group, an amide group, an imide group, a nitrile group, a thiol group and an isocyanate group; and derivatives of unsaturated compounds having a carboxyl group (layer 1 from Fig. 1, paragraphs [0018 – [0023], [0058 – 0059] – where ADMER QF551 and QB510 are disclosed which are the same modified polypropylenes used by applicant, see instant specification pages 33-34). 
Oyaizu does not disclose wherein the modified polyolefin (B) has a Shore hardness (D scale) measured in accordance with ASTM D2240 of 30 or more and 61 or less.  However, the Shore hardness is necessarily present in Oyaizu since Oyaizu discloses the use of ADMER QF551 and QB510 (paragraphs [0058 – 0059]) which are the same modified polypropylenes used by applicant, see instant specification pages 33-34.  It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited shore hardness in order to provided improved mechanical properties and/or chemical resistance.
Oyaizu discloses wherein the aliphatic polyamide composition (A) contains a polyamide (A1), and the polyamide (A1) is an aliphatic polyamide having a ratio of a number of methylene groups to a number of amide groups of 7.0 or more (since polyamides such as PA12 are disclosed, paragraphs [0024 – [0027]), wherein the polyamide (A1) is at least one homopolymer selected from the group consisting of polyamide 11, polyamide 12, polyamide 610, polyamide 612, polyamide 1010, polyamide 1012 and polyamide 1212, and/or at least one copolymer using several of raw material monomers forming these (paragraphs [0028 – 0027]), wherein the aliphatic polyamide composition (A) contains one or more further components selected from the group consisting of a plasticizer, an impact resistant agent and a heat resistant agent (paragraphs [0018 – [0023]), wherein the Layer (a) and the Layer (b) are adjacent to each other (layers 1 and 2 from Fig. 1).
With regard to claims 6-8, the recited tensile yield and break point stress, the MFR and FT-IR absorptions for the modified polyolefin (B) are necessarily present in Oyaizu since Oyaizu discloses the use of ADMER QF551 and QB510 (paragraphs [0058 – 0059]) which are the same modified polypropylenes used by applicant, see instant specification pages 33-34.  It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited tensile yield and break point stress, MFR and FT-IR absorptions for the modified polyolefin (B) in order to provide improved mechanical properties and/or chemical resistance.
	Oyaizu discloses wherein the laminate which consists of the Layer (a) and the Layer (b) (since layers 1 and 2 are extruded into a hose like shape before any other layers are added, paragraph [0067]), wherein the Layer (a) and the Layer (b) are arranged in this order from the outside (since polyamide layer 2 is disposed on modified polyolefin layer 1, Fig. 1 and paragraphs [0018 – 0027]), wherein the Layer (b) is arranged at the innermost layer (1 from Fig. 1 which modified polyolefin), and wherein the laminate is a tube (Fig. 1).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyaizu et al. (US 2013/0061974, cited by applicant) in view of Kuhmann et al. (US 2007/0148388, cited by applicant).
Oyaizu does not disclose wherein the innermost layer contains a further layer.
Kuhmann discloses a coolant line comprising an outer layer of polyamide and an inner layer of polypropylene wherein the inner layer can comprise multiple layers of polypropylene (paragraphs [0021 – 0025]) for the purpose of providing improved chemical resistance (paragraphs [0003 – 0004], [0019]).
Both references are drawn to tubular articles used in automobiles for transporting coolant.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the innermost layer contains a further layer in Oyaizu in order to provide improved chemical resistance as taught or suggested by Kuhmann.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 12, 2022